       Case 1:19-cv-11868-PGG Document 83 Filed 07/20/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
AURELLIUS JORDAN and ULVADA
JORDAN,

                                Plaintiffs,                     ORDER OF REFERENCE
                                                               TO A MAGISTRATE JUDGE
                - against -
                                                                 19 Civ. 11868 (PGG) (KNF)
SLIDENJOY, LAURENT WERY, CASTRO
THOMAS, and CHARLEE JEUENHOMME,

                                Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               The above entitled action is referred to the designated Magistrate Judge
for the following purpose(s):

 ⁯       General Pretrial (includes scheduling,
         discovery, non-dispositive pretrial              ⁯   Consent under 28 U.S.C. § 636(c) for all
                                                              purposes (including trial)
         motions, and settlement)


 X       Specific Non-Dispositive
         Motion/Dispute:*                                 ⁯   Consent under 28 U.S.C. § 636(c) for
                                                              limited purpose (e.g., dispositive
                                                              motion, preliminary injunction)
         __Dkt. Nos. 80-82____________
                                                              Purpose: ____________________
         If referral is for discovery disputes
         when the District Judge is unavailable,
         the time period of the referral:                 ⁯   Habeas Corpus
         ___________________________
                                                              Social Security


 X       Settlement*
                                                          ⁯   Dispositive Motion (i.e., motion
                                                              requiring a Report and
                                                              Recommendation)

 ⁯       Inquest After Default/ Damages
         Hearing
                                                              Particular Motion: ____________
                                                              All such motions: ____________
*Do not check if already referred for general pretrial.
Dated: New York, New York
       July 17, 2020
